Exhibit 10.2

 

May 13, 2004

 

Glenn J. Rufrano
1120 Avenue of the Americas
Suite 1200
New York, NY  10036

 

Dear Mr. Rufrano:

 

Reference is made to the Employment Agreement, dated as of February 23, 2000
(the “Employment Agreement”), by and between you and us.  Capitalized terms used
in this letter have the meanings assigned to them in the Employment Agreement.

 

Pursuant to the terms of the Employment Agreement, the term of the Employment
Period continues through February 23, 2005, and thereafter, the Employment
Period automatically extends for one additional year unless either party
provides notice of nonrenewal not less than nine months prior to the date on
which such extension would be effective (i.e., by no later than May 24, 2004). 
You and we hereby agree that, notwithstanding the terms of the Employment
Agreement, such notice of nonrenewal need only be provided no later than August
9, 2004 with respect to the period ending February 23, 2005.

 

If the foregoing is consistent with your understanding, please indicate your
agreement to the foregoing by signing below.

 

 

 

Sincerely,

 

 

 

 

 

NEW PLAN EXCEL REALTY TRUST, INC.

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Steven F. Siegel

 

 

 

 

Steven F. Siegel

 

 

 

Executive Vice President, General Counsel
and Secretary

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

 

 

 

 

    /s/ Glenn J. Rufrano

 

 

 

Glenn J. Rufrano

 

 

 

 

--------------------------------------------------------------------------------